                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BOARD OF TRUSTEES OF CEMENT
MASONS’ LOCAL 526 COMBINED
FUNDS, INC.,                                          18cv1029
                                                      ELECTRONICALLY FILED
               Plaintiff,

                       v.

WESEX CORPORATION, GREGORY
J. KOLEDIN, Individually and Jointly and
Severally, VALERIE A. LUCHETTE,
Individually and Jointly and Severally, AND
DOES 1-50.

               Defendants.

                             MEMORANDUM ORDER (re Doc. 12)

       On December 4, 2018, two months after Default Judgment was entered in favor of

Plaintiff, Board of Trustees of Cement Mason’s Local 526 Combined Funds, Inc. (“Plaintiff”),

and against all defendants, including Defendant Valerie A. Luchette (“Defendant Luchette”),

Defendant Luchette, acting pro se, filed an “Answer” to the Complaint of Plaintiff. (Doc. 12).

The Court has interpreted the filing as a Motion for Relief from Default Judgment brought

pursuant to Federal Rule of Civil Procedure 60(b)(1). Accordingly, this 10th day of December,

2018, Plaintiff shall file a Response to Defendant Luchette’s Motion for Relief from Default

Judgment brought pursuant to Federal Rule of Civil Procedure 60(b)(1) no later than December

17, 2018.

                                             SO, ORDERED this 10th day of December, 2018.


                                             s/Arthur J. Schwab
                                             Arthur J. Schwab
                                             United States District Judge
cc:   All ECF Registered Counsel of Record

      Valerie Luchette
      P.O. Box 268
      West Middlesex, PA 16159




                                             2
